Citation Nr: 0943023	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  07-20 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 




INTRODUCTION

The Veteran had active service from October 1975 to October 
1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee, denying the Veteran's claim of 
entitlement to TDIU benefits.  The Board notes that a 
(timely) notice of disagreement was received in October 2005.  
In the March 2007 statement of the case, the RO styled the 
issue as whether the denial in June 2005 was clear and 
unmistakable error.  The pertinent law pertaining to claims 
of service connection was provided in this statement of the 
case, so there is no prejudice in the Board adjudicating the 
claim as styled above. 


FINDINGS OF FACT

The preponderance of the evidence demonstrates that the 
Veteran is not totally unemployable due to her service-
connected disabilities.  


CONCLUSION OF LAW

The criteria for TDIU benefits have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the failure to 
provide pre-adjudicative notice of any of the necessary duty 
to notify elements was presumed to create prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required 
to show that the error did not affect the essential fairness 
of the adjudication, and that to make such a showing the VA 
had to demonstrate that the defect was cured by actual 
knowledge on the claimant's part or that a benefit could not 
have been awarded as a matter of law.  Id.  However, the 
United States Supreme Court (Supreme Court) recently held 
this framework to be inconsistent with the statutory 
requirement that the CAVC take "due account of the rule of 
prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki 
v. Sanders, 2009 WL 1045952 (U.S.).  In reversing the Federal 
Circuit's decision, the Supreme Court held that the burden is 
on the claimant to show that prejudice resulted from the 
error, rather than on VA to rebut a presumed prejudice.  Id.

Letters sent to the Veteran in December 2004 and January 2005 
addressed all notice elements listed under 3.159(b)(1) and 
were sent prior to the initial RO decision in this matter.  
The letters informed her of what evidence was required to 
substantiate the claim and of her and VA's respective duties 
for obtaining evidence.  Even though the Veteran was not 
provided with the Dingess requirements (specifically, how 
disability ratings and effective dates are assigned) until 
after the initial adjudication of the claim in the August 
2006 letter, the claim was subsequently readjudicated, no 
prejudice has been alleged, and none is apparent from the 
record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant notification 
followed by readjudication of the claim, such as a statement 
of the case or supplemental statement of the case, is 
sufficient to cure a timing defect).  In any event, because 
the claim is being denied, any question as to the appropriate 
effective date is moot, and there can be no failure-to-notify 
prejudice to the Veteran.  See Dingess/Hartman, 19 Vet. App. 
at 484. 

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of her case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting her in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  Also, the Veteran received a VA medical 
examination in June 2005, and VA has obtained these records 
as well as the records of the Veteran's outpatient treatment 
with VA.  Copies of the Veteran's private medical records 
have also been incorporated into the claims file.  
Significantly, neither the Veteran nor her representative has 
identified any additional existing evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist her in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  


Relevant Laws and Regulations

VA regulations indicate that when a veteran's schedular 
rating is less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned 
when: 1) if there is only one disability, this disability 
shall be ratable at 60 percent or more; and 2) if there are 
two or more disabilities, at least one disability shall be 
ratable at 40 percent or more, and there must be sufficient 
additional disability to bring the combined rating to 70 
percent or more.  See 38 C.F.R. § 4.16(a).  

To meet the requirement of "one 60 percent disability" or 
"one 40 percent disability," the following will be 
considered as one disability: (1) disability of one or both 
lower extremities, including the bilateral factor, if 
applicable; (2) disabilities resulting from one common 
etiology; (3) disabilities affecting a single body system; 
(4) multiple injuries incurred in action; and (5) multiple 
disabilities incurred as a prisoner of war.  Id.  

In addition to the foregoing, there must be evidence that the 
disabled person is unable to secure or follow a substantially 
gainful occupation.  Id.  Marginal employment is not 
considered substantially gainful employment.  Id.  A total 
disability rating may also be assigned pursuant to the 
procedures set forth in 38 C.F.R. § 4.16(b) for veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
section 4.16(a).  

The Veteran contends that she is entitled to TDIU benefits 
based on individual unemployability.  In the present case, 
the Veteran is service-connected for left hallux valgus, 
bilateral hammertoe deformities two through five, with 
bilateral neuromas of the second and third interspaces, and 
bilateral metatarsus varus (rated as 50 percent disabling); 
hallux valgus of the left foot (rated as 10 percent 
disabling); hallux valgus of the right foot (rated as 10 
percent disabling); and a bone cyst of the right foot (rated 
as 0 percent disabling).  These separate disabilities of the 
lower extremities are considered one disability for TDIU 
purposes.  See 38 C.F.R. § 4.16(a).  The Veteran is 60 
percent service-connected for a single disability, and 
therefore, meets the threshold requirement for an award of 
TDIU benefits.  See 38 C.F.R. § 4.16(a), 4.25.  

In addition to meeting the threshold requirements for an 
award of TDIU, the evidence must also demonstrate that the 
Veteran is unable to secure or follow a substantially gainful 
occupation.  See 38 C.F.R. § 4.16(a).  However, as outlined 
below, the preponderance of the evidence of record 
demonstrates that the Veteran is not unable to secure or 
follow a substantially gainful occupation as a result of her 
service-connected foot disabilities.  

The Veteran was afforded a VA examination in June 2005 for 
the purpose of determining whether she was unemployable as a 
result of her service-connected disabilities.  The examiner 
noted that the Veteran's foot disorder had progressively 
worsened sine its original onset during military service.  
The examiner concluded that the Veteran was unable to stand 
for more than a few minutes and that she was unable to walk 
more than a few yards.  The examiner also indicated that the 
Veteran had limited motion with pain, instability, and daily 
flare-ups of pain.  Examination also revealed calluses on the 
plantar metatarsal heads, heels, ends of toes and between the 
great toes bilaterally.  The Veteran also had a waddling gait 
with abnormal weight bearing on the bilateral lateral plantar 
surfaces.  

The examiner further concluded that the Veteran had 
structural abnormalities of the right and left feet.  Hallux 
valgus was found with hammertoes on the 2nd through 5th toes 
bilaterally.  The examiner also concluded that the Veteran 
suffered from bilateral pes cavus.  The examiner concluded 
that the Veteran had significant occupational effects as a 
result of her bilateral foot disorder.  Specifically, the 
Veteran was noted to have decreased mobility, lack of stamina 
and pain.  Her disorder was also noted to impact her 
activities of daily living.  The examiner opined that it was 
not possible to distinguish between her numerous foot 
ailments as they all worked in concert with one another.  

The examiner's final conclusion was that the Veteran was 
precluded from any employment which required standing or 
walking.  However, it was noted by the examiner that she was 
not totally unemployable, as she was capable of performing 
sedentary activity.  The examiner also noted that the Veteran 
had a college education.  This evidence demonstrates that the 
Veteran is not totally unemployable as a result of her 
service-connected foot disabilities.  

The Veteran was afforded a separate VA examination of the 
feet in October 2006.  The examiner noted that the Veteran 
did in fact suffer significant disability as a result of her 
service-connected foot disabilities.  The Veteran felt that 
she was unable to work because of the pain in her feet.  The 
examiner noted that the Veteran's ambulation was limited to 
several blocks, and that she suffered from lack of endurance, 
fatigability and stiffness to both feet.  X-rays were taken 
as part of this examination, and the examiner diagnosed the 
Veteran with multiple bilateral pes planus with compensation 
noted as hallux abductovalgus bilaterally and hammer digits 
with hallux limitus bilaterally at the metatarsal phalangeal 
joints.  There was also evidence of surgical intervention, 
calluses, and an underlying bilateral metatarsus adductus.  
The examiner concluded that the major functional impairments 
of the Veteran were forefoot deformities which contributed to 
her symptoms.  The examiner also felt that previous surgical 
intervention may have exacerbated the Veteran's right foot 
symptomatology.  The examiner did not offer an opinion as to 
whether or not the Veteran was unemployable as a result of 
her service-connected foot disabilities.  

The record demonstrates that the Veteran has continued to 
seek medical treatment for her foot disabilities.  A March 
2008 VA outpatient treatment record notes that the Veteran 
was seen with complaints of painful calluses and toenails.  
It was also noted that the Veteran had undergone numerous 
debridements of the right foot with no success.  In May 2008, 
the Veteran was again treated for foot pain, and was noted to 
have a painful soft tissue mass on the bottom of the right 
foot.  The most recent evidence of record is a VA outpatient 
treatment record from January 2009, indicating that the 
Veteran was having pain and swelling in her ankles 
bilaterally.  An arthroplasty of digits 2 and 3 of the left 
foot was discussed with the Veteran at this time.  None of 
these records suggest that the Veteran would be unable to 
perform sedentary employment.  

Based on the above evidence, the Board finds that the Veteran 
is not totally unemployable as a result of her service 
connected bilateral foot disorders.  The June 2005 VA medical 
examiner concluded that the Veteran was not totally 
unemployable because she was capable of sedentary work.  
While the October 2006 VA examiner did not specifically opine 
as to whether the Veteran was unemployable, the examiner did 
not describe any symptoms that would prohibit the Veteran 
from performing sedentary employment.  Subsequent treatment 
records also fail to suggest that the Veteran would be 
incapable of performing sedentary work because of her 
service-connected foot disabilities.  Therefore, the 
preponderance of the evidence suggests that the Veteran is 
capable of sedentary work and is not totally unemployable.  

In support of her claim for TDIU, the Veteran has cited her 
receipt of Social Security Disability benefits.  While 
certainly relevant to consideration of the issue at hand, the 
receipt of Social Security benefits is not dispositive.  VA 
is not bound by a decision of the Social Security 
Administration (SSA), as each agency has different standards 
for determining the award of benefits.  See, e.g., Murincsak 
v. Derwinski, 2 Vet. App. 363, 370-71 (1992); Collier v. 
Derwinski, 1 Vet. App. 413, 417 (1991).  The Board must make 
an independent determination based on the applicable 
regulations, the VA Secretary's instructions, and the 
precedent opinions of the chief legal officer of VA.  38 
U.S.C.A. § 7104(c).  

The SSA found the Veteran to be disabled as of March 31, 2002 
because of osteoporosis so severe that she was unable to 
perform any work existing in significant numbers in the 
national economy.  However, the VA examiner of record 
concluded that the Veteran was in fact able to work in a job 
that was sedentary in nature.  The Board has used this 
examination, along with the lack of evidence suggesting that 
the Veteran is unable to perform sedentary work, to make an 
independent determination that the Veteran is not totally 
unemployable.  

The Board has also considered private medical records 
provided by the Veteran in support of her claim.  According 
to a medical record dated May 2004 and prepared by a 
physician with the initials R.C.H., the Veteran was disabled 
and unemployable because of her feet.  Dr. H concluded that 
the Veteran suffered from hammer digit deformities, 
contracture dislocation of the metacarpophalangeal joints, 
and fat pad atrophy bilaterally.  While the Board has 
considered this opinion, it does not find it to be 
persuasive.  Dr. H did not discuss whether the Veteran would 
be capable of performing sedentary work that did not involve 
her feet.  Since Dr. H does not appear to have considered all 
possible employment, his opinion is of limited probative 
value on this matter.  

VA also received a letter dated March 2004 from a private 
physician with the initials W.P.H.  According to Dr. H, the 
Veteran had pain in her feet with bilateral hallux valgus 
deformity.  A surgical scar was noted on the right foot and 
range of motion of both feet was found to be painless and 
within normal limits.  Dr. H indicated that he discussed 
possible treatment options with the Veteran, stressing to her 
that extensive surgery was an option with no guaranteed 
relief of her symptomatology.  The Board has considered these 
findings, but they do not provide any evidence demonstrating 
that the Veteran is unemployable.  While the letter does 
discuss the extensive pain in the Veteran's feet, VA has 
already recognized this pain when assigning the current 
disability ratings.  In addition, the June 2005 examiner, who 
found the Veteran to be employable, specifically noted that 
the Veteran experienced severe pain.  

The Board recognizes that the Veteran herself believes that 
she is unemployable as a result of her service-connected 
disabilities of the right and left feet.  According to a May 
2007 letter accepted as the Veteran's formal appeal to the 
Board, the Veteran indicated that even though she was found 
to be able to perform sedentary work, the only available jobs 
in her area were not sedentary jobs.  Additionally, she felt 
that her age and preexisting disabilities would make getting 
hired impossible.  

While the Board has considered the Veteran's testimony, it 
does not demonstrate that the Veteran is entitled to TDIU 
benefits.  All Veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected benefits shall be rated totally disabled.  38 
C.F.R. § 4.16(b).  However, the sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition that the 
impairment makes it difficult to obtain or keep employment, 
but the ultimate question is whether the Veteran is capable 
of performing the physical and mental acts required by 
employment - not whether the Veteran is capable of finding 
employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
Furthermore, age may not be considered as a factor in 
evaluating service-connected disability and unemployability.  
38 C.F.R. § 4.19.  Therefore, the fact that the Veteran feels 
sedentary employment opportunities are limited in her area, 
and that her age would make getting hired difficult, are not 
sufficient bases for a grant of TDIU benefits.  

The Veteran also argued in her June 2008 form 646 that her 
college degree was being used against her as a basis for her 
unemployability.  However, this argument is in error.  While 
the June 2005 VA examiner did mention that the Veteran had a 
college degree, the evidence does not suggest that this fact 
was the sole reason the examiner concluded that the Veteran 
was not totally unemployable.  It was the examiner's opinion 
that the Veteran was able to perform any type of sedentary 
employment.  The fact that the Veteran had a college degree 
was just an additional factor noted by the examiner that 
would aid in her ability to perform sedentary work.  

The Veteran further argued in her June 2008 Form 646 that VA 
should look at her whole body, instead of just her feet, in 
determining whether she was totally unemployable.  However, 
the law does not permit VA to rate the Veteran in such a 
manner.  TDIU is warranted for a Veteran who is "unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities."  38 C.F.R. § 
4.16(a) (emphasis added).  Presently, the Veteran is only 
service-connected for disabilities of the feet.  As such, any 
consideration of nonservice-connected disorders involving the 
rest of her body is not permitted.  

As a final matter, VA received a number of excerpts of 
opinions of the Court of Veterans Appeals from the Veteran in 
July 2006.  The Veteran indicated that she felt these cases 
were parallel to her own, and provided a basis upon which she 
should be granted service connection.  However, without 
delving into the details of each case specifically, the Board 
notes that none of these cases provide a basis for granting 
TDIU benefits in this case.  These cases involve different 
facts than the Veteran's claim, and do not provide any 
evidence suggesting that the Veteran is not capable of 
sedentary employment.  As such, the Board does not find this 
evidence to be probative to the Veteran's claim.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to TDIU benefits must be denied.


ORDER

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU) is denied.  



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


